Title: From James Madison to William Bradford, 9 May 1775
From: Madison, James
To: Bradford, William



My dear friend
Virginia May 9th. 1775.

I this day received your favor by Mr Hoopes but have not yet got the articles I find came along with it. Mr Hoopes lives at no very great distance so that I shall not be long without them.
We have lately had a great alarm here about the Governor’s removing a large quantity of powder from our magazine and conveying it on board a ship of war: Not less [than] 600 men well armed and mounted assembled at Fredg. on this occasion, with a view to proceed to Wmsburg. [to] recover the powder & revenge the insult: The propriety of such a step was warmly agitated and weighty arguments adduced both for & against it: At length the advice of Peyton Randolph, Edm. Pendleton, Richd. H. Lee, and George Washington Esqrs. delegates for the Congress, to return home was complied with. The reasons however that induced these Gentlement to give this advice did not appear satisfactory to Patrick Henry Esqr. another of our delegates whose sentiments were not known at Fredg. This Gentleman after the dispersion of the troops at the above named place under the authority of the committee of his County and at the head of an Independant Company undertook to procure redress, which he resolutely accomplished by taking of the King’s Quit-rents as much money as would replace the powder which had been removed so far that it could not be come at. This affair has prevented his appearing at the Congress as early as his Colleagues, and has afforded me this opportunity of sending you a few lines. I expect his conduct as contrary to the opinion of the other delegats will be disapproved of by them, but it [has] gained him great honor in the most spirited parts of the Country and addresses of thanks are already presenting to him from different Quarters: The Gentlemen below whose property will be exposed in case of a civil war in this Colony were extremely alarmed lest Government should be provoked to make reprisals. Indeed some of them discovered a pusilanimity little comporting with their professions or the name of Virginian.
I sent last fall to England for a few books, among which was priestly’s treatise on Government. The present state of our affairs seems to threaten that it may be a long time before our commercial intercourse will be renewed: If this sd. appear to you to be the Case (& the session of the Congress will enable you to form a good guess), and it should be convenient in other respects, I should be glad you would send me the above treatise by the return of Mr S. Smith. The short time I had to scribble these few lines is already expired, & I must for the present bid adieu to my beloved friend.
J M Jun.
